Citation Nr: 0510692	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-11 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus, including 
secondary to service-connected mastoiditis.

2.  Entitlement to service connection for positional vertigo, 
including secondary to service-connected mastoiditis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from July 1956 to September 
1960.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina, which 
denied service connection for tinnitus and positional 
vertigo.

The veteran testified at a November 2004 videoconference 
hearing before the undersigned Acting Veterans Law Judge 
(VLJ) of the Board.

For the reasons stated below, both claims are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran if further action is required 
on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), as codified at 38 
U.S.C.A. § 5100 et seq. (West 2002), became effective on 
November 9, 2000.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  There 
have also been final regulations promulgated to implement the 
new law.

One of the provisions of the VCAA, 38 U.S.C.A. § 5103A(d) 
(West 2002), provides that VA will obtain an examination or 
opinion if the information and competent lay or medical 
evidence reflects the existence of current disability or 
persistent or recurrent symptoms of disability that may be 
associated with military service, but the record does not 
contain sufficient medical evidence to decide the claim.  See 
also 38 C.F.R. § 3.159(c)(4) (2004); Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).

Although the veteran claimed service connection for tinnitus 
and vertigo as secondary to his service-connected 
mastoiditis, see 38 C.F.R. § 3.310(a) (2004), he also 
indicated that the tinnitus resulted from noise exposure from 
gunfire while serving on a Naval vessel.  In any case, when a 
veteran submits a claim for service connection for a 
disability under any theory of entitlement, VA's duty to 
assist is triggered as to all theories under which he would 
be entitled to service connection.  See Schroeder v. West, 
212 F.3d 1265, 1271 (Fed. Cir. 2000) (Under pre-VCAA well-
grounded rules, where veteran has properly made out a well-
grounded claim for a current disability, the duty to assist 
attached "to the investigation of all possible in-service 
causes of that disability, including those unknown to the 
veteran); Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994) (When a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis); EF v. Derwinski, 1 Vet. App. 324, 326 (1991) 
(Board must review all issues reasonably raised from a 
liberal reading of all documents in the record).

In the present case, although the veteran indicated to the 
December 2001 VA audiology examiner that he "had no real 
complaints of tinnitus at this time," he indicated at the 
November 2004 hearing and in his May 2003 statement in 
support of claim (VA Form 21-4138) that he experienced 
ringing in his ears and dizziness, symptoms of tinnitus and 
vertigo to which he is competent to testify.  See Charles v. 
Principi, 16 Vet. App. at 74; Falzone v. Brown, 8 Vet. App. 
398, 403 (1995).  Thus, as to each claim, there is competent 
lay evidence of the existence of a current disability.

In addition, there is evidence that each disability may be 
associated with the veteran's service-connected mastoiditis 
or his military service.  A February 2003 VA outpatient 
treatment (VAOPT) addendum contains the following statement: 
"In the absence of contradictory information, treatment 
records in the CPRS database revealing remote mastoiditis, 
surgery, recurrent otitis infections, on a more likely than 
not basis subjective tinnitus and positional vertigo are 
opined secondary conditions."  The statement is signed by a 
physician's assistant.  Although the veteran's representative 
stated at the hearing that this note was also signed by a 
physician (hearing transcript, p. 3), the individual that 
signed appears to be a registered nurse (RN).  It is also 
noted that the opinion is flawed in that it does not explain 
the reasons for its conclusion and does not indicate that the 
author reviewed the service medical records (SMRs) prior to 
reaching this conclusion.  See Grover v. West, 12 Vet. App. 
109, 112 (1999) (post-service reference to injuries sustained 
in service, without a review of service medical records, is 
not competent medical evidence); Miller v. West, 11 Vet. App. 
345, 348 (1998) (a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record).  However, the claims file as a 
whole contains evidence that suggests sufficient possibility 
of a nexus between the current disabilities and service or 
the service-connected mastoiditis to warrant a remand for a 
VA examination.

While the RO sought and obtained verification of the 
veteran's service dates and his SMRs in 1963, it does not 
appear that the RO sought the veteran's service personnel 
records.  The veteran claimed in his May 2003 statement in 
support that he that he sustained acoustic trauma while 
serving aboard the "Canberra" CAG-2 while serving on "deck 
force" (Hearing transcript, p. 8).  He also claimed at the 
hearing that he was the victim of a "mugging" during 
service.  Prior to the VA examination, the RO should request 
records that could verify these statements, including the 
veteran's service personnel records.  The VA examiner will 
then be best able to assess whether the veteran's current 
disabilities are related to his mastoiditis or otherwise 
related to his military service, an assessment that should 
also discuss the post-service stroke and head trauma 
described by the veteran in his March 2003 statement in 
support and referred to in the February 2003 and other VAOPT 
records.


Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Take all steps necessary to procure 
the veteran's service personnel records 
and Navy unit records, including 
requesting records from the Center for 
Unit Records Research (CURR).

2.  Obtain copies of all of the veteran's 
VA treatment records since February 2003, 
including, but not limited to, any 
additional treatment he has received at 
the Dorn VA Medical Center (VAMC).  Any 
records obtained should be associated 
with the other evidence in the claims 
file.

3.  After any additional evidence has 
been obtained, schedule the veteran for 
VA examination to determine the etiology 
of any tinnitus.  The claims folder must 
be made available to the examiner, the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The examiner should indicate whether it 
is at least as likely as not that any 
tinnitus is related to or was aggravated 
by his service-connected mastoiditis, or 
is otherwise related to service.  In 
rendering this opinion, the examiner 
should also consider the effects of the 
post-service stroke and head trauma as 
indicated by the veteran and in the VAOPT 
notes.  If no opinion can be rendered, 
an explanation should be set forth 
discussing why a response is not possible 
or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

4.  After any additional evidence has 
been obtained, schedule the veteran for 
VA examination to determine the etiology 
of any positional vertigo.  The claims 
folder must be made available to the 
examiner, the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary testing 
should be done and the examiner should 
review the results of any testing prior 
to completion of the examination report.

The examiner should indicate whether it 
is at least as likely as not that any 
positional vertigo is related to or was 
aggravated by his service-connected 
mastoiditis, or is otherwise related to 
service.  In rendering this opinion, the 
examiner should also consider the effects 
of the post-service stroke and head 
trauma as indicated by the veteran and in 
the VAOPT records.  If no opinion can be 
rendered, an explanation should be set 
forth discussing why a response is not 
possible or feasible.

The examination report should be 
completely legible.  If an examination 
form is used to guide the examination, 
the submitted examination report must 
include the questions to which answers 
are provided.

5.  Thereafter, readjudicate the 
veteran's claims for service connection 
for tinnitus and positional vertigo under 
all appropriate statutory and regulatory 
provisions and legal theories.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and all applicable law and 
regulations.  An appropriate period of 
time should be allowed for response.

No action by the veteran is required until he receives 
further notice.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the requested development.  If 
upon completion of the above action either of the claims 
remains denied, it should be returned to the Board for 
further appellate consideration.  The veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


